Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to application filed on 9/28/2020. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10 - 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckingham et al. (US Patent 7,899,866), hereafter known as Buckinghan,, in view of Bobotek (US Patent Application 2012/0030293), hereafter known as Bobotek.
	Regarding claim 1, Buckingham teaches a method of limiting undesired
messages within a social networking service (Buckingham: Abstract: Email spam
filtering), the method comprising:

	synchronously analyzing the message, by a first computer processor, according to a set of characteristics of undesired messages (Buckingham: Fig. 4 ‘200’, ‘402’, Col 2 lines 5-13. Spam filter synchronously analyzes email messages according to words and phrases in the message. The email spam filter 200 is contained within a LAN server with processor 402), the set of characteristics stored in a database (Buckingham: Col 7 lines 18 — 24. Database stores spam filter words and weights);
	based on at least one of the synchronous analyzing and the asynchronous
analyzing, determining that the message is unwanted (Buckingham: Abstract, Col 2
lines 5 - 22. Based on analyzing the received email a determination is made on whether the email is unwanted spam); and 
	restricting propagation of the message in the social networking service based on determining that the message is unwanted (Buckingham: Col 3 lines 3 — 6. When received email message is determined to be spam it is deleted before it can be sent to the intended user).
	Buckingham fails to expressly disclose asynchronously analyzing the message, by a second computer processor, including: 
	analyzing the message according to a machine learning algorithm for detecting undesired messages, identifying a characteristic of the message, and 

synchronous analyzing.
	However, in the same field of endeavor, Bobotek shows asynchronously
analyzing the message (Bobotek: [0020]. Received message is evaluated and a spam score is generated for the specific message), including: 
analyzing the message according to a machine learning algorithm for detecting
undesired messages (Bobotek: 0172 — 0173). Received message is analyzed for spam using machine learning techniques), identifying a characteristic of the message (Bobotek: [0120]. New spam content is identified), and 
adding the characteristic to the set of characteristics in the database for the
synchronous analyzing (Bobotek: [0120]. Newly identified spam content is added to the spam data store).
	Bobotek fails to show analyzing the message by a second computer processor. Instead, the functionality claimed in the second computer processor is met by the first computer processor as the analyzing the messages can be done in software as modules in the same processor, the claimed functionality can reside in a first processor which would not modify the terms of the claim (see MPEP 2144.04 VI C Rearrangement of Parts). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast 
	Regarding claim 2, Buckingham and Bobotek show the method of claim 1,
wherein determining that the message is unwanted comprises: determining, based on the synchronous analysis, that the message is unwanted (Buckingham: Abstract, Col 2 lines 5 - 22. Based on analyzing the received email a determination is made on whether the email is unwanted spam). In particular, Bobotek shows and wherein restricting propagation of the message comprises: 
	restricting propagation of the message prior to asynchronously analyzing the
message (Bobotek: [0235 — 0236]. The received email is analyzed using its hash value compared to a database of known spam hash values, if a match is found, the email is not transmitted to end user. If there is another hash value in the spam database, further analysis of the received email is performed).
	Regarding claim 5, Buckingham and Bobotek show the method of claim 1,
wherein restricting propagation of the message comprises: denying the message from being broadcast in the social networking service (Buckingham: Col 3 lines 3 — 6. When 
	Regarding claim 7, Buckingham and Bobotek show the method of claim 1. In
particular, Bobotek shows wherein synchronously analyzing the message is performed at a lower latency than asynchronously analyzing the message (Bobotek: Fig. 11 ‘1108’, [0206], [0232]. Multiple emails are received and evaluated in parallel transmission and a spam score is adjusted. This analysis of asynchronously transmitted emails requires higher processing capacity thus higher latency than a synchronously received email stream).
	Regarding claim 8, Buckingham teaches a method of limiting undesired
messages within a social networking service (Buckingham: Abstract: Email spam
filtering), the method comprising:
	receiving, from a user of the social networking service, a message intended to be broadcast within the social networking service (Buckingham: Fig. 3 306, Col 5 lines 53 - 59. Edge server 306 receives an email to be broadcast to users);
	synchronously analyzing the message by a computer processor; calculating, by the computer processor (Buckingham: Fig. 4 '200’, ‘402’. Email spam filter 200
contained within LAN server with processor 402), a message score of the message

	determining, based on the message score, that the message needs further
analysis (Buckingham: Col 2 lines 5 - 22. If the first spam score indicates the message is spam, do further analysis to compute a second spam score); and 
responsive to determining that the message needs further analysis:
	broadcasting the message within the social networking service (Buckingham: Col. 2 lines 20 - 22. If the analysis indicates the message is not spam than broadcast the email to its intended audience).
	Buckingham fails to expressly disclose responsive to determining that the
message needs further analysis: asynchronously analyzing the message, modifying the message score based on the asynchronous analyzing, determining that the modified message score exceeds a threshold value, and restricting the message from the social networking service.
	However, in the same field of endeavor, Bobotek shows responsive to determining that the message needs further analysis:
	asynchronously analyzing the message (Bobotek: Fig 11 ‘1104’, [0231].

	determining that the modified message score exceeds a threshold value
(Bobotek: Fig 11 ‘1112’, [0234]. The adjusted spam score is evaluated against a
threshold value at step 1112) and  restricting the message from the social networking service (Bobotek: Fig. 11‘1114’, [0235]. If spam score exceeds threshold the received email is classified as spam).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast of Buckingham and the analyzing the modifying the message score of Bobotek because in doing so provides an enhanced communication system by allowing the spam filter to utilize a limit to be used to determine if a received email is spam. This simplifies and quickens the process of spam filtering versus having a user manually make the decision.
	Regarding claim 10, Buckingham and Bobotek show the method of claim 8. In particular, Bobotek shows wherein determining that the message needs further analysis comprises:
	determining that the message score is more than a lower threshold and is less than an upper threshold (Bobotek: [0115]. The received email message is classified as 
	Regarding claim 11, Buckingham and Bobotek show the method of claim 8. In particular, Bobotek shows wherein asynchronously analyzing the message comprises:
	identifying an undesired characteristic of the message that was not identified in the synchronous analysis (Bobotek: Fig. 11 ‘1118’, [0236]. Evaluate and identify a hash value at step 1118 that corresponds to an identified spam characteristic. The
identification is accomplished in a loop on multiple received messages where the first received message is not identified as spam but a subsequent received message is identified with spam characteristics); and 
	wherein modifying the message score based on the asynchronous analyzing
comprises: increasing the message score (Bobotek: Fig. 11 ‘1108’, [0232]. The spam score is adjusted higher).
	Regarding claim 12, Buckingham and Bobotek show the method of claim 8, wherein restricting the message from the social networking service comprises:
	removing the message from the social networking service (Buckingham: Col 3 lines 3 — 6. When received email message is determined to be spam it is deleted before it can be sent to the intended user).
	Regarding claim 13, Buckingham teaches a system for limiting undesired
messages within a social networking service (Buckingham: Abstract: Email spam

	a communication module executed by one or more processors (Buckingham: Fig.4 '200’, ‘402’. Email spam filter 200 contained within LAN server with processor 402) and configured to receive, from a user of the social networking service, a message intended to be broadcast by the social networking service (Buckingham: Fig. 3 306, Col 5 lines 53 - 59. Server 306 receives an email to be broadcast to users); 
	a synchronous analysis module executed by the one or more processors
(Buckingham: Fig. 4 '200’, ‘402’. Email spam filter 200 contained within LAN server with processor 402) and configured to synchronously analyze the message according to the set of characteristics (Buckingham: Fig. 4 ‘200’, ‘402’, Col 2 lines 5 — 13. Spam filter synchronously analyzes email messages according to words and phrases in the message); 
	a write action module executed by the one or more processors and configured to:
	based on at least one of the synchronous analysis and the asynchronous
analysis, determine that the message is unwanted (Buckingham: Abstract, Col 2 lines 5 - 22. Based on analyzing the received email a determination is made on whether the email is unwanted spam), and 
	restrict propagation of the message in the social networking service based on determining that the message is unwanted (Buckingham: Col 3 lines 3- 6. When 
	Buckingham fails to expressly disclose an asynchronous analysis module
executed by the one or more processors and configured to:
	asynchronously analyze the message according to a machine learning algorithm for detecting undesired messages, identify a characteristic of the message, and add the characteristic to the set of characteristics in the memory for the synchronous analysis.
	However, in the same field of endeavor, Bobotek shows an asynchronous
analysis module executed by the one or more processors and configured to:
	asynchronously analyze the message according to a machine learning algorithm for detecting undesired messages (Bobotek: 0172 — 0173). Received message is analyzed for spam using machine learning techniques), identify a characteristic of the message (Bobotek: [0120]. New spam content is identified), and add the characteristic to the set of characteristics in the memory for the synchronous analysis (Bobotek: [0120]. Newly identified spam content is added to the spam data store). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast of Buckingham and the analyzing the message according to a machine learning algorithm of Bobotek because in doing so provides an enhanced communication system by allowing an automated process when undesired email is sent to the user. This saves the receiving user time and effort by having an automated computing process learn from 
	Regarding claim 14, Buckingham and Bobotek show the system of claim 13,
wherein to determine that the message is unwanted, the write action module is
configured to: 
	determine, based on the synchronous analysis, that the message is unwanted (Buckingham: Abstract, Col 2 lines 5 - 22. Based on analyzing the received email a determination is made on whether the email is unwanted spam). In particular, Bobotek shows and wherein to restrict propagation of the message, the write action module is configured to:
	restrict propagation of the message prior to the asynchronous analysis module asynchronously analyzing the message (Bobotek: [0235 — 0236]. The received email is analyzed using its hash value compared to a database of known spam hash values, if a match is found, the email is not transmitted to end user. If there is another hash value in the spam database, further analysis of the received email is performed).
	Regarding claim 18, Buckingham and Bobotek show the system of claim 13. In particular, Bobotek shows wherein the synchronous analysis module synchronously analyzes the message at a lower latency than the asynchronous analysis module asynchronously analyzes the message (Bobotek: Fig. 11 ‘1108’, [0206], [0232]. Multiple emails are received and evaluated in parallel transmission and a spam score is 
Regarding claim 19, Buckingham and Bobotek show the system of claim 13, wherein the synchronous analysis module is further configured to:
	calculate a message score of the message (Buckingham: Col 2 lines 5 — 9. A first spam score is calculated for a received email message). In particular, Bobotek shows and wherein the asynchronous analysis module is further configured to: modify the message score based on the asynchronous analysis (Bobotek: Fig. 11 ‘1108’, [0232]. The spam score is adjusted at step 1108 based on the spam analysis of the hash values); and 
	wherein to determine that the message is unwanted, the write action module is configured to:
	determine that the modified message score exceeds a threshold value (Bobotek: Fig. 11 1112’, [0234]. Step 1112 compares the adjusted spam score to a threshold value).
	Regarding claim 20, Buckingham and Bobotek show the system of claim 13. In particular, Bobotek shows further comprising:
	a broadcast module executed by the one or more processors and configured to broadcast the message in the social networking service prior to the asynchronous analysis module asynchronously analyzing the message (Bobotek: Fig. 11 ‘1116’, ‘1120’, [0236 — 0237]. The received message is matched to an initial hash value to .

Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buckingham and Bobotek as applied to claims 1 and 13 above, and further in view of Wei et al. (US Patent Application 2010/0082749), hereafter known as Wei.
	Regarding claim 3, Buckingham and Bobotek show the method of claim 1, further comprising:
	responsive to the synchronous analyzing, broadcasting the message in the social networking service (Buckingham: Fig. 5 ‘512’, Col 8 lines 8-11. If analysis of received email message determines that the email is not spam, it broadcasts the message to email recipients). 
	Buckingham and Bobotek fail to expressly disclose wherein asynchronously
analyzing the message comprises:

	However, in the same field of endeavor, Wei shows wherein asynchronously
analyzing the message comprises:
	asynchronously analyzing the message in parallel with or subsequent to broadcasting the message in the social networking service (Wei: [0004]. The email
message is broadcast to intended users and after receipt the email is analyzed to
determine if it is spam).
	 It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast of Buckingham and Bobotek and the analyzing the message in parallel with or subsequent to broadcasting the message of Wei because in doing so provides an enhanced communication system by allowing the continuous transmission of emails even during heavy email traffic periods, but still providing spam analysis to minimize delivery of undesired email.
	Regarding claim 4, Buckingham, Bobotek and Wei show the method of claim 3. In particular, Bobotek shows, further comprising:
	determining, based on the asynchronous analysis, that the message is
unwanted; and removing the message from the social networking service (Bobotek: Fig. 11 1106’, ‘1112’, ‘1114’, [0234 - 0235] and claim 11. The received email is analyzed 

	Regarding claim 15, Buckingham and Bobotek show the system of claim 13,
further comprising: 
	a broadcast module executed by the one or more processors and configured to, responsive to the synchronous analysis, broadcast the message in the social
networking service (Buckingham: Fig. 5 ‘512’, Col 8 lines 8-11. If analysis of received email message determines that the email is not spam, it broadcasts the message to email recipients). 
	Buckingham and Bobotek fail to expressly disclose wherein the asynchronous analysis module asynchronously analyzes the message in parallel with or subsequent to the broadcast module broadcasting the message in the social networking service. 
	However, in the same field of endeavor, Wei shows wherein the asynchronous analysis module asynchronously analyzes the message in parallel with or subsequent to the broadcast module broadcasting the message in the social networking service (Wei: [0004]. The email message is broadcast to intended users and after receipt the email is analyzed to determine if it is spam). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast 
doing so provides an enhanced communication system by allowing the continuous transmission of emails even during heavy email traffic periods, but still providing spam analysis to minimize delivery of undesired email.

	Regarding claim 16, Buckingham, Bobotek and Wei show the system of claim 15. In particular, Bobotek shows wherein when the asynchronous analysis module determines that the message is unwanted, the broadcast module is configured to remove the message from the social networking service (Bobotek: Fig. 11 ‘1106’, ‘1112’, ‘1114’, [0234 — 0235] and claim 11. The received email is analyzed against known spam hash values in step 1106 and compared against a threshold value in step 1112 to confirm it is spam. If determined to be spam the message is classified as spam in step 1114 and deleted to prevent delivery to the user).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buckingham and Bobotek as applied to claim 8 above, and further in view of Trivi et al. (US Patent Application 2011/0294478), hereafter known as Trivi.
	Regarding claim 9, Buckingham and Bobotek show the method of claim 8.
Buckingham and Bobotek fail to expressly disclose wherein asynchronously
analyzing the message occurs in parallel with broadcasting the message within the

	However, in the same field of endeavor, Trivi shows wherein asynchronously
analyzing the message occurs in parallel with broadcasting the message within the
social networking service (Trivi: [0129]. The analysis of the message occurs concurrently to the broadcasting of the message).
	 It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast of Buckingham and Bobotek and the analyzing the message in parallel of Trivi because in doing so provides an enhanced communication system by allowing the continuous transmission of emails even during heavy email traffic periods, but still providing spam analysis to minimize delivery of undesired email.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buckingham and Bobotek as applied to claim 1 and 13 above, and further in view of Fukuhara et al. (US Patent Application 2006/0026246), hereafter known as Fukuhara.
	Regarding claim 6, Buckingham and Bobotek show the method of claim 1.
Buckingham and Bobotek fail to expressly disclose wherein restricting propagation of the message comprises: communicating, to the user, a challenge test to determine whether the user is human.

propagation of the message comprises: communicating, to the user, a challenge test to determine whether the user is human (Fukuhara: [0046]. A challenge test is provided to a user sending email to determine if the user is a human as opposed to a computer generating spam).
	 It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast of Buckingham and Bobotek and the challenge test of Fukuhara because in doing so provides an enhanced communication system by allowing the spam filter system to determine if the sender is a person or a computer sending unsolicited spam email).
Regarding claim 17, Buckingham and Bobotek show the system of claim 13.
Buckingham and Bobotek fail to expressly disclose wherein to restrict
propagation of the message, the write action module is configured to: communicate, to the user, a challenge test to determine whether the user is human.
	However, in the same field of endeavor, Fukuhara shows wherein to restrict
propagation of the message, the write action module is configured to: communicate, to the user, a challenge test to determine whether the user is human (Fukuhara: [0046]. A challenge test is provided to a user sending email to determine if the user is a human as opposed to a computer generating spam).
	 It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the receiving a message intended to be broadcast .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21of U.S. Patent No. 10,148,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application. (see claims below).
Current Application
1. A method of limiting undesired messages within a social networking service, the method comprising: receiving, from a user of the social networking service, a message intended to be broadcast by the social networking service; synchronously analyzing the message, by a first computer processor, according to a set of characteristics of undesired messages, the set of characteristics stored in a database; asynchronously analyzing the message, 

2. The method of claim 1, wherein determining that the message is unwanted comprises: determining, based on the synchronous analysis, that the message is unwanted; and wherein restricting propagation of the message comprises: restricting propagation of the message prior to asynchronously analyzing the message.  

3. The method of claim 1, further comprising: responsive to the synchronous analyzing, broadcasting the message in the social networking service; wherein asynchronously analyzing the message comprises: asynchronously analyzing the message in parallel with or subsequent to broadcasting the message in the social networking service.  

4. The method of claim 3, further comprising: determining, based on the asynchronous analysis, that the message is unwanted; and removing the message from the social networking service.  
5. The method of claim 1, wherein restricting propagation of the message comprises: denying the message from being broadcast in the social networking service.  

6. The method of claim 1, wherein restricting propagation of the message comprises: communicating, to the user, a challenge test to determine whether the user is human.  
7. The method of claim 1, wherein synchronously analyzing the message is performed at a lower latency than asynchronously analyzing the message.  

8. A method of limiting undesired messages within a social networking service, the method comprising: receiving, from a user of the social networking service, a message intended to be broadcast within the social networking service; synchronously analyzing the message by a computer processor; calculating, by the computer processor, a message score of the message based on the synchronous analyzing; determining, based on the message score, that the message needs further analysis; and responsive to determining that the message needs further analysis: broadcasting the message within the social networking service, asynchronously analyzing the message, modifying the message score based on the asynchronous analyzing, determining that the modified message score exceeds a threshold value, and restricting the message from the social networking service.  

9. The method of claim 8, wherein asynchronously analyzing the message occurs in parallel with broadcasting the message within the social networking service.  

10. The method of claim 8, wherein determining that the message needs further analysis comprises: determining that the message score is more than a 

11. The method of claim 8, wherein asynchronously analyzing the message comprises: identifying an undesired characteristic of the message that was not identified in the synchronous analysis; and wherein modifying the message score based on the asynchronous analyzing comprises: increasing the message score. 
 
12. The method of claim 8, wherein restricting the message from the social networking service comprises: removing the message from the social networking service.  

13. A system for limiting undesired messages within a social networking service, comprising: a memory configured to store a set of characteristics of undesired messages; a communication module executed by one or more processors and configured to receive, from a user of the social networking service, a message intended to be broadcast by the social networking service; a synchronous analysis module executed by the one or more processors and configured to synchronously analyze the message according to the set of characteristics; an asynchronous analysis module executed by the one or more processors and configured to: asynchronously analyze the message according to a machine learning algorithm for detecting undesired messages, identify a characteristic of the message, and add the characteristic to the set of characteristics in the memory for the synchronous analysis; and a write action module executed by the one or more processors and configured to: based on at least one of the synchronous analysis 
14. The system of claim 13, wherein to determine that the message is unwanted, the write action module is configured to: determine, based on the synchronous analysis, that the message is unwanted, and wherein to restrict propagation of the message, the write action module is configured to: restrict propagation of the message prior to the asynchronous analysis module asynchronously analyzing the message.  

15. The system of claim 13, further comprising: a broadcast module executed by the one or more processors and configured to, responsive to the synchronous analysis, broadcast the message in the social networking service, wherein the asynchronous analysis module asynchronously analyzes the message in parallel with or subsequent to the broadcast module broadcasting the message in the social networking service.  

16. The system of claim 15, wherein when the asynchronous analysis module determines that the message is unwanted, the broadcast module is configured to remove the message from the social networking service.  

17. The system of claim 13, wherein to restrict propagation of the message, the write action module is configured to: communicate, to the user, a challenge test to determine whether the user is human.  


19. The system of claim 13, wherein the synchronous analysis module is further configured to: calculate a message score of the message, and wherein the asynchronous analysis module is further configured to: modify the message score based on the asynchronous analysis; and wherein to determine that the message is unwanted, the write action module is configured to: determine that the modified message score exceeds a threshold value.  

20. The system of claim 13, further comprising: a broadcast module executed by the one or more processors and configured to broadcast the message in the social networking service prior to the asynchronous analysis module asynchronously analyzing the message, wherein the write action module determines, based on the asynchronous analysis, that the message is unwanted, and wherein the broadcast module is further configured to remove the message from the social networking service.  






























	

1. A computer-implemented method comprising: receiving a message designated for broadcast on a social networking service; in response to receiving the message, starting synchronous and asynchronous processes for detecting spam, wherein the message includes characteristics that are programmatically detectable, wherein the synchronous processes complete execution within a specified latency period required for broadcasting and the 
2. The method of claim 1, wherein the message received is a first message, and the method further comprising: receiving a second message designated for broadcast on the social networking service; in response to receiving the second message, starting synchronous and asynchronous processes for detecting spam, wherein the second message shares one or more characteristics with the first message, and wherein the synchronous processes started include an adjusted synchronous process; and calculating, within the expiration of the specified latency period, a spam score for the second message 
3. The method of claim 1, wherein the asynchronous processes are performed in parallel with or subsequent to broadcasting the message in the social networking service. 
4. The method of claim 3, further comprising: determining, based on the asynchronous processes, that the message is spam; and removing the message from the social networking service. 
5. The method of claim 1, wherein in response to the spam score that qualifies the message as being spam, restricting the broadcast message from the social networking service. 
6. The method of claim 1, further comprising: analyzing subsequent messages according to the one or more adjusted synchronous processes to calculate the respective initial spam scores for the subsequent messages. 
7. The method of claim 6, wherein one or more of the subsequent messages are not broadcast on the social networking service based on the respective calculated initial spam scores. 
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a message designated for broadcast on a social networking service; in response to receiving the message, starting synchronous and asynchronous processes for detecting spam, wherein the message includes characteristics that are programmatically detectable, wherein the synchronous processes complete 
9. The system of claim 8, wherein the message received is a first message, and wherein the instructions are further operable to cause the one or more computers to perform operations comprising: receiving a second message designated for broadcast on the social networking service; in response to receiving the second message, starting synchronous and asynchronous processes for detecting spam, wherein the second message shares one or more characteristics with the first message, and wherein the synchronous processes started include an adjusted synchronous 
10. The system of claim 8, wherein the asynchronous processes are performed in parallel with or subsequent to broadcasting the message in the social networking service. 
11. The system of claim 10, wherein the instructions are further operable to cause the one or more computers to perform operations comprising: determining, based on the asynchronous processes, that the message is spam; and removing the message from the social networking service. 
12. The system of claim 8, wherein in response to the spam score that qualifies the message as being spam, restricting the broadcast message from the social networking service. 
13. The system of claim 8, wherein the instructions are further operable to cause the one or more computers to perform operations comprising: analyzing subsequent messages according to the one or more adjusted synchronous processes to calculate the respective initial spam scores for the subsequent messages. 
14. The system of claim 13, wherein one or more of the subsequent messages are not broadcast on the social networking service based on the respective calculated initial spam scores. 
15. One or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: receiving a message designated for broadcast on a social 
16. The one or more computer-readable storage media of claim 15, wherein the message received is a first message, and wherein the instructions further cause the one or more computers to perform operations comprising: receiving a second message designated for broadcast on the social networking 
17. The one or more computer-readable storage media of claim 15, wherein the asynchronous processes are performed in parallel with or subsequent to broadcasting the message in the social networking service. 
18. The one or more computer-readable storage media of claim 17, further comprising: determining, based on the asynchronous processes, that the message is spam; and removing the message from the social networking service. 
19. The one or more computer-readable storage media of claim 15, wherein in response to the spam score that qualifies the message as being spam, restricting the broadcast message from the social networking service. 
20. The one or more computer-readable storage media of claim 15, further comprising: analyzing subsequent messages according to the one or more adjusted synchronous processes to calculate the respective initial spam scores for the subsequent messages. 
21. The one or more computer-readable storage media of claim 20, wherein one or more of the subsequent messages are not broadcast on the social networking . 

  

 







Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21of U.S. Patent No. 10,148,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application. (see claims below).
Current Application
1. A method of limiting undesired messages within a social networking service, the method comprising: receiving, from a user of the social networking service, a message intended to be broadcast by the social networking service; synchronously analyzing the message, by a first computer processor, according to a set of characteristics of 

2. The method of claim 1, wherein determining that the message is unwanted comprises: determining, based on the synchronous analysis, that the message is unwanted; and wherein restricting propagation of the message comprises: restricting propagation of the message prior to asynchronously analyzing the message.  

3. The method of claim 1, further comprising: responsive to the synchronous analyzing, broadcasting the message in the social networking service; wherein asynchronously analyzing the message comprises: asynchronously analyzing the message in parallel with or subsequent to broadcasting the message in the social networking service.  

4. The method of claim 3, further comprising: determining, based on the asynchronous analysis, that the message is unwanted; and removing the message from the social networking service.  
5. The method of claim 1, wherein restricting propagation of the message 

6. The method of claim 1, wherein restricting propagation of the message comprises: communicating, to the user, a challenge test to determine whether the user is human.  
7. The method of claim 1, wherein synchronously analyzing the message is performed at a lower latency than asynchronously analyzing the message.  

8. A method of limiting undesired messages within a social networking service, the method comprising: receiving, from a user of the social networking service, a message intended to be broadcast within the social networking service; synchronously analyzing the message by a computer processor; calculating, by the computer processor, a message score of the message based on the synchronous analyzing; determining, based on the message score, that the message needs further analysis; and responsive to determining that the message needs further analysis: broadcasting the message within the social networking service, asynchronously analyzing the message, modifying the message score based on the asynchronous analyzing, determining that the modified message score exceeds a threshold value, and restricting the message from the social networking service.  

9. The method of claim 8, wherein asynchronously analyzing the message occurs in parallel with broadcasting the message within the social networking service.  



11. The method of claim 8, wherein asynchronously analyzing the message comprises: identifying an undesired characteristic of the message that was not identified in the synchronous analysis; and wherein modifying the message score based on the asynchronous analyzing comprises: increasing the message score. 
 
12. The method of claim 8, wherein restricting the message from the social networking service comprises: removing the message from the social networking service.  

13. A system for limiting undesired messages within a social networking service, comprising: a memory configured to store a set of characteristics of undesired messages; a communication module executed by one or more processors and configured to receive, from a user of the social networking service, a message intended to be broadcast by the social networking service; a synchronous analysis module executed by the one or more processors and configured to synchronously analyze the message according to the set of characteristics; an asynchronous analysis module executed by the one or more processors and configured to: asynchronously analyze the message according to a machine learning algorithm for detecting undesired messages, identify a characteristic of the message, and add the characteristic to the set of characteristics in the memory for the 
14. The system of claim 13, wherein to determine that the message is unwanted, the write action module is configured to: determine, based on the synchronous analysis, that the message is unwanted, and wherein to restrict propagation of the message, the write action module is configured to: restrict propagation of the message prior to the asynchronous analysis module asynchronously analyzing the message.  

15. The system of claim 13, further comprising: a broadcast module executed by the one or more processors and configured to, responsive to the synchronous analysis, broadcast the message in the social networking service, wherein the asynchronous analysis module asynchronously analyzes the message in parallel with or subsequent to the broadcast module broadcasting the message in the social networking service.  

16. The system of claim 15, wherein when the asynchronous analysis module determines that the message is unwanted, the broadcast module is configured to remove the message from the social networking service.  

17. The system of claim 13, wherein to restrict propagation of the message, the write action module is configured to: communicate, to the user, a challenge 

18. The system of claim 13, wherein the synchronous analysis module synchronously analyzes the message at a lower latency than the asynchronous analysis module asynchronously analyzes the message.  
19. The system of claim 13, wherein the synchronous analysis module is further configured to: calculate a message score of the message, and wherein the asynchronous analysis module is further configured to: modify the message score based on the asynchronous analysis; and wherein to determine that the message is unwanted, the write action module is configured to: determine that the modified message score exceeds a threshold value.  

20. The system of claim 13, further comprising: a broadcast module executed by the one or more processors and configured to broadcast the message in the social networking service prior to the asynchronous analysis module asynchronously analyzing the message, wherein the write action module determines, based on the asynchronous analysis, that the message is unwanted, and wherein the broadcast module is further configured to remove the message from the social networking service.  






























	

1. A method comprising: receiving a first message from a user device for broadcast on a social networking service; in response to receiving the first message, performing synchronous analysis of the message to determine whether the message includes one or 
    2. The method of claim 1, further comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content less than a second threshold indicating a low likelihood: broadcasting the second message to one 
    3. The method of claim 1, further comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content greater than the first threshold indicating a high likelihood: blocking or challenging the message without performing asynchronous analysis on the second message. 
    4. The method of claim 1, further comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content greater than the first threshold indicating a high likelihood: blocking or challenging the message and initiating asynchronous analysis of the first message, calculating a second message score according to the asynchronous analysis, and in response to determining that the second message score indicates the first message likely contains undesirable content, updating the synchronous analysis with one or more characteristics identified by the asynchronous analysis for use in 
    5. The method of claim 1, further comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content that is less than the first threshold indicating a high likelihood: broadcasting the second message to one or more recipient accounts on the social networking service, making the second message available for retrieval on the social networking service, and initiating asynchronous analysis of the second message, calculating a second message score according to the asynchronous analysis, and in response to determining that the second message score indicates the second message has a likelihood of containing undesirable content less than a threshold indicating a low likelihood, take no further action with respect to the second message. 
    6. The method of claim 1, wherein, performing synchronous analysis comprises retrieving a set of rules, wherein each rule is associated with one or more characteristics, and applying one or more of the retrieved rules to the message; and performing asynchronous analysis comprise analyzing the message according to one or more machine learning models that that execute at a higher latency than the specified latency period. 
    7. The method of claim 1, further comprising: updating the synchronous analysis based on results of the 
    8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a first message from a user device for broadcast on a social networking service; in response to receiving the first message, performing synchronous analysis of the message to determine whether the message includes one or more specified characteristics indicative of undesirable content, wherein the synchronous analysis completes execution within a specified latency period required for broadcasting the message on the social networking service; calculating a first message score according to the synchronous analysis, wherein the first message score represents an initial likelihood that the first message contains undesirable content; determining whether the first message score indicates the first message contains undesirable content; after determining that the first message score indicates a likelihood that the first message contains undesirable content that is less than a first threshold indicating a high likelihood: broadcasting the first message to one or more recipient accounts on the social networking service, making the first message available for retrieval on the social networking service, and initiating asynchronous analysis of the first message, calculating a second message score according to the asynchronous 
    9. The system of claim 8, wherein the one or more storage devices further store instruction operable to cause the one or more computers to perform operations comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content less than a second threshold indicating a low likelihood: broadcasting the second message to one or more recipient accounts on the social networking service, making the second message available for retrieval on the social networking service without initiating asynchronous analysis of the second message. 
    10. The system of claim 8, wherein the one or more storage devices further store instruction operable to cause the one or more computers to perform operations comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content greater than the first threshold indicating a high likelihood: blocking or challenging the message 
    11. The system of claim 8, wherein the one or more storage devices further store instruction operable to cause the one or more computers to perform operations comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content greater than the first threshold indicating a high likelihood: blocking or challenging the message and initiating asynchronous analysis of the first message, calculating a second message score according to the asynchronous analysis, and in response to determining that the second message score indicates the first message likely contains undesirable content, updating the synchronous analysis with one or more characteristics identified by the asynchronous analysis for use in subsequent synchronous analysis of received messages. 
    12. The system of claim 8, wherein the one or more storage devices further store instruction operable to cause the one or more computers to perform operations comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content that is less than the first threshold indicating a high likelihood: broadcasting the second message to one 
    13. The system of claim 8, wherein, performing synchronous analysis comprises retrieving a set of rules, wherein each rule is associated with one or more characteristics, and applying one or more of the retrieved rules to the message; and performing asynchronous analysis comprise analyzing the message according to one or more machine learning models that that execute at a higher latency than the specified latency period. 
    14. The system of claim 8, wherein the one or more storage devices further store instruction operable to cause the one or more computers to perform operations comprising: updating the synchronous analysis based on results of the asynchronous analysis to add one or more additional characteristics identified by the asynchronous analysis for use when calculating the first message score during synchronous analysis of subsequently received messages. 
    15. One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to 
    16. The one or more non-transitory computer storage media of claim 15, further comprising instructions that when executed by the one or more computers cause the one or more computers to 
    17. The one or more non-transitory computer storage media of claim 15, further comprising instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content greater than the first threshold indicating a high likelihood: blocking or challenging the message without performing asynchronous analysis on the second message. 
    18. The one or more non-transitory computer storage media of claim 15, further comprising instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: receiving a second message from another user 
    19. The one or more non-transitory computer storage media of claim 15, further comprising instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: receiving a second message from another user device for broadcast on the social networking service; calculating a first message score for the second message according to the synchronous analysis; after determining that the first message score indicates a likelihood that the second message contains undesirable content that is less than the first threshold indicating a high likelihood: broadcasting the second message to one or more recipient accounts on the social networking service, making the second message available for retrieval on the social networking service, and initiating asynchronous analysis of the second message, calculating a second message 
    20. The one or more non-transitory computer storage media of claim 15, wherein, performing synchronous analysis comprises retrieving a set of rules, wherein each rule is associated with one or more characteristics, and applying one or more of the retrieved rules to the message; and performing asynchronous analysis comprise analyzing the message according to one or more machine learning models that that execute at a higher latency than the specified latency period. 
    21. The one or more non-transitory computer storage media of claim 15, further comprising instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising: updating the synchronous analysis based on results of the asynchronous analysis to add one or more additional characteristics identified by the asynchronous analysis for use when calculating the first message score during synchronous analysis of subsequently received messages. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Gellens U.S. Patent Pub. No. 2006/0047768, discloses A messaging system on a server computes a spamicity value (spam score) for incoming messages. The messaging system may filter the incoming messages using that spamicity value, or using any other basis. Conversely, the messaging system may not filter the messages at all. In either case, the spamicity value is communicated to a remote device prior to communicating the messages to the remote device. In this way, a messaging client at the remote device may determine whether to retrieve the messages using the calculated spamicity values from the server.
- Spyropoulos et al. U.S Patent Pub. No. 2010 discloses a method for probabilistic information fusion to filter multi-lingual, semi-structured and multimedia Electronic Content.
- Cooley U.S. Patent No. 7,7,680,886, discloses a method for suppressing  spam using machine learning based spam filter trained by a third party.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/Primary Examiner, Art Unit 2457